                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0228-JCC
10                              Plaintiff,                   ORDER
11          v.

12   JAE Y. LEE et al.,

13                              Defendants.
14

15          This matter comes before the Court on the parties’ stipulated motion for entry of a
16   protective order (Dkt. No. 41). Having thoroughly considered the motion and the relevant record,
17   the Court, finding good cause, hereby GRANTS the motion and ENTERS the following
18   protective order:
19          1.       This Protective Order governs all discovery material in any format that is
20   produced by the parties in discovery in the above captioned case.
21          2.       For purposes of this Order, the term “Confidential Discovery Materials” means
22   documents or other items containing: (1) individually identifiable health information as defined
23   in 45 C.F.R. § 160.103; (2) financial information to include bank account numbers of an
24   individual or business; (3) individual tax return information; or (4) personal private information
25   protected under W.D. Washington Local Criminal Rule 49.1. The term “Confidential Discovery
26   Materials – Attorneys Only” means all personal bank account documents obtained by the


     ORDER
     CR19-0228-JCC
     PAGE - 1
 1   government from a bank.

 2          3.       Counsel shall keep all Confidential Discovery Materials strictly confidential and

 3   shall not disclose information contained therein to any person other than a Defendant, agents of

 4   defense counsel, that is, those employed by defense counsel and any other persons retained

 5   and/or consulted by defense counsel for the purpose of assisting in the legal defense of this case,

 6   or to potential witnesses or their attorneys (“authorized persons”).   For materials designated as

 7   Confidential Discovery Materials – Attorneys Only, these materials may be disclosed to defense

 8   counsel and their agents, but may not be disclosed to a Defendant.
 9          4.       All Confidential Discovery Materials shall be used only for purposes of this
10   litigation including, but not limited to, as necessary during discovery, motion practice and
11   preparation for trial, unless a court orders otherwise for good cause shown.
12          5.       As to all persons who are provided, by the terms of this Order, authorized access
13   to information in the Confidential Discovery Materials described in paragraphs 2(1)-(4), defense
14   counsel shall advise each of these persons of the privacy and confidentiality of such information
15   and his or her obligation not to disclose the information, and require such person to sign a copy
16   of this Order to affirm his or her understanding of such person’s obligation not to disclose the
17   information before such information is disclosed, except that the Court’s signed copy of this
18   Order will be deemed to apply to the Defendant, any support or administrative staff working

19   under the direction and supervision of defense counsel, and no signed Order need be obtained

20   from a treating health care professional (as to their own current and former patients) and/or

21   patients (about their own treatment), or from the cell phone or email account user (in the case of

22   his or her cell phone or email communications).

23          6.       As to all persons who are provided, by the terms of this Order, authorized access

24   to Confidential Discovery Materials described in paragraph 2, defense counsel may disclose the

25   contents of such materials to authorized persons, as described in and pursuant to the terms of this

26   Order; provided, however, defense counsel agrees not to physically provide or disseminate such


     ORDER
     CR19-0228-JCC
     PAGE - 2
 1   materials to any witness without the consent of the producing party or further order of Court;

 2   provided, further, however, that no restrictions shall apply to the use or dissemination of such

 3   material when shown or provided to the author or recipient of the text or email communication in

 4   question.

 5          7.       Counsel of record shall maintain all copies of this Order that have been signed

 6   under the preceding provision until the conclusion of this litigation, including any appeal.

 7          8.       No person, including the Defendants, who receives Confidential Discovery

 8   Materials from defense counsel is permitted to further disseminate or further disclose any such
 9   materials, or the information in them, for any purpose.
10          9.       This Order shall not be construed to limit or otherwise require the parties to seek
11   leave of the Court prior to filing with the Court any information protected by this Order, subject
12   to the Court’s local rules regarding the redaction of personal identifying information.
13          10.      At the conclusion of this litigation, including any appeal, all Confidential
14   Discovery Materials shall be returned to party who produced the information or destroyed at the
15   direction of and with certification to the producing party.
16          DATED this 12th day of February 2020.




                                                           A
17

18

19
                                                           John C. Coughenour
20                                                         UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26


     ORDER
     CR19-0228-JCC
     PAGE - 3
